Rugg, C. J.
The plaintiffs are four of the children and the defendants are the widow and a daughter of Jeremiah Reardon, deceased. Collectively they constitute all his heirs. The parties to the bill other than the widow, Ann C. Reardon, also constitute all her heirs apparent. The material allegations of the bill are that Jeremiah, having made a will in substance devising the use of his real estate to his wife during her life and on her death in equal shares to his children, was importuned by the wife to transfer the same to her absolutely upon her representation and promise that in the event of such conveyance she would on her death cause it to be divided among their children in equal shares; and that, in accordance with an oral agreement between Jeremiah and all the parties hereto, such conveyance was made, the grantor relying upon the assurance of Ann and the trust and confidence which he reposed in her; and that, for a time after the decease of Jeremiah, Arm acknowledged the obligations thus resting upon her and intended in general to carry them out; but later, being ill and weak of will, through the fraud and undue influence of the other defendant, Anastasia, the widow has been induced to make in violation of this promise a conveyance of the real estate to the other *596defendant in fee. Jeremiah died on June 20, 1905, and the deed from Ann to Anastasia is dated May 20, 1914. The plaintiffs ask leave to amend their bill by inserting an allegation to the effect that the conveyance by Jeremiah to his wife was made in anticipation of his death, which occurred soon after. Leave is granted to make this amendment, St. 1913, c. 716, § 3, and the case is considered on that footing. There is nothing on this record to show that Ann has appeared pr contests the suit, nor has the bill been taken pro confessa against her. The case is reported by a judge of the Superior Court on his ruling that a demurrer filed by Anastasia be sustained. That is the only matter now before us.
The case set forth in the bill is that of a grant of land by Jeremiah to Ann upon an oral trust and agreement to hold for her own benefit during her life and to see that upon her death title should vest in their children, a recognition by Ann of the existence of this oral trust and willingness and intent on her part to execute it according to its terms, and on the part of Anastasia, (she well knowing all these facts and the trust, and having been a party to the initial oral agreement between Jeremiah and Ann and all her brothers and sisters,) the exercise of fraud and undue influence over her mother, then too weak of will' and infirm of mind to adhere to her design of executing the trust, whereby Ann has been induced to abjure the oral trust and in violation thereof Anastasia has become possessed without consideration of the record title to the fee of the land.
The question is whether these facts constitute a ground for equitable relief against Anastasia. On the allegations of the bill Ann was always ready and willing to execute the trust, until she was overpowered by the fraud of Anastasia. Twomey v. Crowley, 137 Mass. 184. Ann no longer holds the title to the land. So far as concerns the record, that title has vested in Anastasia. Relief, if any is to be afforded, must run against Anastasia as the holder of the title. It does not lie in her mouth to object that her mother was not obliged legally to do that which she was bound morally to do, and that hence she herself is to hold that which she has gained by fraud. The mother on the allegations of the bill was ever ready to keep her word and discharge her trust. The fraudulent influence of Anastasia alone has prevented her from doing *597so. Anastasia, having known about the mother’s purpose and having been a party at the first to the oral trust agreement, cannot in equity hold the fruits of such conduct. She has secured by fraudulent influence possession of and the record\ title to property which she knew in good conscience belonged to somebody else. Equity will not permit her to retain property thus acquired by a fraud on the rights of the plaintiffs. It will relieve against such a fraud and intercept the legal title in the hands of Anastasia and at least compel her to reconvey it to Ann who on the allegations of the bill always has been ready if left to herself to hold it subject to the trusts and uses for which it was intended by Jeremiah. The statute of frauds is no shield to Anastasia. Wall v. Hickey, 112 Mass. 171. Moore v. Crawford, 130 U. S. 122, 129. Equity will strip a person of property obtained by such fraud.
There is nothing in the circumstance that the original trust was between a husband and wife which affords any protection to the defendant Anastasia.
It follows that the order sustaining the demurrer was erroneous. When the plaintiffs shall have filed an amendment to the bill in effect alleging that the conveyance by Jeremiah to Ann was made in anticipation of his death, which occurred soon after, then, in accordance with the terms of the report, the demurrer is to be overruled and the defendants are to answer over.
So ordered.